Citation Nr: 0906343	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death, and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1946 to July 
1946.  He died in April 1995 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 and an August 2005 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas. 

Initially, the Board notes a January 2000 rating decision 
denied service connection for the cause of the veteran's 
death.  That decision was not appealed and became final.   In 
the current claim, the case was reopened by the RO and 
decided on its merits.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen the claim of service connection 
for the cause of the veteran's death.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue as stated on the cover page.

The appellant provided testimony at a December 2008 hearing 
before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. The Veteran died in April 1995; the death certificate 
listed the immediate cause of death as kidney failure due to 
encephalopathy as a consequence of hypertension.

2. At the time of the Veteran's death, service connection was 
established for psychoneurosis, neurasthenia with epigastric 
manifestation and for a healed epigastric herniotomy scar.

3. In January 2000, the RO denied entitlement to service 
connection for the cause of the veteran's death. The 
appellant did not perfect an appeal of that decision.

4.  Evidence received since the January 2000 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death, and raises a reasonable possibility of 
substantiating the claim.

5.  The most competent and probative evidence does not 
establish that the Veteran's death was causally related to 
active service or that a service-connected disability was 
either the principal or a contributory cause of the Veteran's 
death.


CONCLUSIONS OF LAWS

1.  The January 2000 rating decision that denied service 
connection for the Veteran's cause of death is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2. New and material evidence has been received to reopen a 
claim for service connection for the Veteran's cause of 
death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).

3.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the context of new and material evidence claims, the VCAA 
notice must include the evidence and information that is 
necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Since the Board finds that new and material 
evidence has been submitted, no further discussion regarding 
the duties in this situation is necessary.    

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  A letter 
regarding the Hupp requirements was sent to the appellant in 
May 2008 and, although this notification was subsequent to 
the adjudication on appeal, her claim was readjudicated in 
the October 2008 supplemental statement of the case, thereby 
curing the timing defect.  See  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or Supplemental SOC, is sufficient to cure a timing 
defect).

Here, the VCAA duty to notify was otherwise satisfied by way 
of letters sent to the appellant in October 2004 and June 
2005 that fully addressed all requisite notice elements and 
were sent prior to the RO decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of her and VA's respective 
duties for obtaining evidence.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Board finds 
that no further notice is needed as to any disability rating 
or effective date matters.  Although for a DIC claim, the 
appellant would not be assigned a disability rating, an 
effective date would be assigned; however, since the claim is 
being denied, as a matter of law, any question as to the 
appropriate effective date to be assigned is rendered moot.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
post-service treatment records and providing an 
examination/nexus opinion when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board notes that the RO sent 
the claims file and the private physician's April 2005 
statement to VAMC Dallas for an etiologic opinion.  The VA 
etiologic opinion is discussed extensively below.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment and personnel records, as well as post-
service reports of VA examination.  The appellant has not 
submitted any private treatment records and there is no 
indication the Veteran sought VA treatment during his 
lifetime.  Moreover, the appellant's statements and sworn 
testimony as well as that of her granddaughter in support of 
her claim are of record.

The Board has carefully reviewed such statements and 
concludes that the appellant has not identified further 
evidence not already of record or accounted for.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - New and Material Evidence and Service 
Connection

A January 2000 decision denied service connection for the 
veteran's cause of death. Although the RO reopened the claim 
during the pendency of the current appeal and has adjudicated 
the issue of entitlement to service connection on the merits, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award of disallowance, or by 
denial on appellate review, whichever is earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d); 20.302, 20.1103 (2008).  Thus, the January 2000 
decision became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.   Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Discussion

At the outset, the Board finds that the evidence received 
since the January 2000 final rating decision, presumed 
credible for this purpose, when viewed with that previously 
of record, is new and material because it raises a reasonable 
possibility of substantiating her claim.   The new evidence 
includes two opinions by Dr. M., dated April 2005 and 
November 2008, that relate the Veteran's death to his in-
service diagnosis of hysteria and his life long anxiety.  
This evidence received subsequent to January 2000 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Clearly, the new medical opinions 
from this doctor raise a reasonable possibility of 
substantiating the claim as they go to a previously 
unestablished fact, that is, that the Veteran's cause of 
death is related to his service in some way.  Therefore, the 
Board finds that new and material evidence sufficient to 
reopen the claim has been received.   New and material 
evidence having been submitted, the claim for service 
connection for the Veteran's cause of death is reopened, and 
the appeal is granted to that extent only. 

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must now 
proceed to consider all of the evidence of record regarding 
the issue of entitlement to service connection for the cause 
of the veteran's death.

Initially, the Board notes that the Veteran's death 
certificate lists the immediate cause of death as kidney 
failure.  It is noted that direct service connection has not 
been established regarding the kidneys or any other digestive 
disability.  Moreover, no post-service medical evidence has 
been submitted that shows any treatment or diagnoses 
referable to the kidneys. 

The kidney failure, listed as immediate cause of death, is 
given an onset of one week prior to death on the death 
certificate.  This kidney failure was due to, or as a likely 
consequence of, encephalopathy syndrome, listed as having had 
an onset of "years" prior to death.  This syndrome was in 
turn listed as due to hypertension, which was given an onset 
of 15 years prior to death.  The Veteran died in 1995, nearly 
50 years after service.  As set forth above, kidney failure 
was initially demonstrated decades after service.  In the 
absence of demonstration of continuity of symptomatology 
following service, this is found to be too remote from 
service to be reasonably related to service.  Further, there 
is no competent clinical opinion of record which relates the 
veteran's terminal kidney failure to service or to any 
service-connected disability.  As such, a grant of direct 
service connection is not for application here.

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the Veteran's death based on hypertension as being causally 
related to the service-connected disability.  Indeed, this 
contention was expressed very clearly in the testimony of the 
appellant and her granddaughter provided at the December 2008 
hearing.

As stated previously, a grant of service connection for the 
cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  In 
the present case, the Veteran was service-connected for 
psychoneurosis, neurasthenia with epigastric manifestations 
as well as for a healed epigastric herniotomy scar at the 
time of his death.  The appellant contends that Veteran's 
longstanding nervousness proximately caused the Veteran's 
death.

In support of the appellant's contention, there is the death 
certificate which lists the succession of disabilities that 
led to the Veteran's death as well as two statements from the 
same private physician, Dr. M., who was identified by the 
appellant as the last physician to treat the Veteran.  See 
June 2005 statement.  The two opinions by Dr. M., dated April 
2005 and November 2008, attribute the Veteran's death to his 
in-service diagnosis of hysteria and his life long anxiety. 

The Board has reviewed these two opinions carefully; 
unfortunately the Board finds that they are of limited 
probative value.  The brief April 2005 opinion states the 
conclusion that the Veteran's hysteria and anxiety 
contributed to his developing hypertension, a complication of 
which was the kidney failure which was the ultimate cause of 
death.  There is no mention of any other physical or 
psychological ailments from which the veteran may have 
suffered.  More significantly, Dr. M. included no rationale 
or analysis for his opinion.  The appellant informed the RO 
that Dr. M was the last physician to treat the Veteran, but 
there is no indication from any source for what condition did 
Dr. M. treat the Veteran, his own specialty, or for how long 
he provided care.  There is no indication how he learned of 
the Veteran's in-service diagnosis in the April opinion, 
though in the November 2008 opinion he stated he reviewed the 
Veteran's service treatment records.  Reviewing the entire 
claims file, the Board notes that Dr. M.'s name is listed as 
a treating physician for the Veteran on the Veteran's 1990, 
1991, and 1992 Section 306 Eligibility Verification Reports; 
however on the 1993 form his name is not listed.  Further the 
November 2008 opinion is essentially the April 2005 opinion 
with stronger language of causation and the assurance that 
the Veteran's service treatment records were reviewed.  The 
opinions' lack of analysis and data render them of limited 
probative value.   

As the Court has observed, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 
(2008) (Board may not prefer a VA medical opinion over a 
private medical opinion solely because the VA examiner 
reviewed the claims file) (emphasis in original). 

A VA examiner provided an etiological opinion in July 2005 
which the Board finds more persuasive and probative.  The 
examiner reviewed the entire claims file and the April 2005 
Dr. M. opinion, and provided analysis for his opinion that 
the Veteran's service-connected hysteria was not contributing 
or a causative factor in the Veteran's development of 
hypertension and the subsequent kidney failure.  The VA 
examiner pointed out that hysteria is not a known cause of 
hypertension.  Further the Veteran did submit to a VA 
examination in 1976, some thirty years after service and 
nearly 20 years before he died.  At that June 1976 
examination the blood pressure reading was found to be not 
indicative of hypertension.  The VA examiner also noted the 
seven physical diagnoses and observations of the 1976 
examining physician which were much stronger causes of 
hypertension than hysteria.  These diagnoses and assessments 
included peripheral vascular disease, carotid artery 
pathology, chronic obstructive pulmonary disease, obesity, 
and non-compliance with medical treatment.  As a point of 
clarification, the VA examiner in the 2005 opinion observed 
that the Veteran received another diagnosis in 1976, one of 
psychoneurosis.  This condition was similar to hysteria, but 
not the same.  Psychoneurosis meant a chronic anxiety 
problem, as opposed to hysteria which entails a particularly 
aggravated panic condition.

The July 2005 opinion of the VA examiner was offered 
following a review of the claims folder and was accompanied 
by a thoroughly explained rationale.  For these reasons, it 
is found to be highly probative.  Moreover, no other more 
probative evidence of record refutes that opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion)

Here, at the time of his death the Veteran was service-
connected for psychoneurosis, neurasthenic at a 10 percent 
evaluation, and for a healed scar at a noncompensable 
evaluation.  It has not been demonstrated by the most 
competent and probative evidence that such service- connected 
disability caused or contributed substantially to the 
Veteran's death.  Indeed, the death certificate did not list 
either service-connected disability as a contributing factor 
in the Veteran's terminal kidney failure.  No other competent 
evidence indicates that the psychoneurosis was etiologically 
related to the cause of death, that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.

The Board acknowledges that the appellant has expressed the 
opinion that the Veteran's kidney failure and hypertension 
were related to his service-connected psychoneurosis.  
However, the appellant has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence of record fails to 
establish service connection for the Veteran's terminal 
kidney failure on a direct basis.  Moreover, the competent 
evidence fails to establish that the Veteran's service-
connected disability was either the principal or a 
contributory cause of death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened.  Service connection for the 
cause of the Veteran's death is denied.





____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


